Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed July 17, 2003








Petition for Writ of
Habeas Corpus Dismissed and Memorandum Opinion filed July 17, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00760-CV
____________
 
IN RE GERALD L. EDWARDS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 9, 2003, relator,
Gerald L. Edwards, filed a petition for writ of habeas corpus in
this Court.  See Tex. Gov=t Code Ann. ' 22.221(d);  see also Tex. R. App. P. 52.  In his petition, relator
seeks relief from his alleged unlawful confinement in lieu of a bond in the
amount of $100,000 imposed by the 122nd Judicial District Court in Galveston
County in connection with the charge against relator
for failure to register as a sex offender in cause number 03CR1175.




We are unable to consider relator=s petition because our authority to
entertain petitions for writ of habeas corpus extends solely to the actions of
judges in civil cases.  See Tex. Gov=t Code Ann. ' 22.221(d).  Our habeas corpus jurisdiction in criminal
matters is appellate only, and we may not exercise
original jurisdiction.  See Ex Parte Denby, 627 S.W.2d 535,
435 (Tex. App.CHouston [1st Dist.] 1981, orig. proceeding).  Therefore, we dismiss relator=s petition for lack of
jurisdiction.  
 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed July 17, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.